Citation Nr: 0521069	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  04-18 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for diabetic 
nephropathy.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD) and chronic depression (claimed as secondary 
to cumulative impairments from service-connected diabetes).

3.  Entitlement to an initial rating higher than 20 percent 
for peripheral vascular disease (PVD) of the right lower 
extremity (RLE).

4.  Entitlement to an initial rating higher than 20 percent 
for peripheral vascular disease (PVD) of the left lower 
extremity (LLE).


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1968 to July 1971.  He also had three years of prior active 
service.  He served in Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, which granted service connection for PVD of each 
lower extremity and assigned initial 0 percent (i.e., 
noncompensable) disability ratings for each.  The RO also 
granted service connection for peripheral neuropathy of each 
upper and lower extremity and assigned initial 10 percent 
ratings for each.  All of these grants and evaluations were 
made retroactively effective from November 19, 2002, the date 
of receipt of the claims for these conditions.  The veteran 
appealed for higher initial ratings for his PVD, in 
particular.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (requiring that VA consider whether his ratings should 
be "staged" to compensate him for times since filing his 
claims when these disabilities may have been more severe than 
at other times during the course of his appeal).  The RO 
denied service connection for diabetic nephropathy and for 
PTSD and depression, and the veteran appealed those claims, 
too.

A December 2003 decision of the Board denied an additional 
claim for a rating higher than 20 percent for the underlying 
Type II Diabetes Mellitus.



A more recent, April 2004, RO decision increased the rating 
for the PVD of each lower extremity to 20 percent, with the 
same effective date of November 19, 2002, as the prior 
rating.  The veteran continued to appeal, requesting even 
higher ratings.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(a veteran is presumed to be seeking the highest possible 
rating unless he expressly indicates otherwise).

A July 2004 RO decision denied a separate compensable rating 
for diabetic retinopathy and, so, confirmed and continued the 
20 percent rating for the underlying Type II Diabetes 
Mellitus.

The Board will go ahead and decide the claim for service 
connection for diabetic nephropathy.  Unfortunately, however, 
further development of the evidence is needed before the 
Board can decide the other claims.  So they are being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part concerning those claims.


FINDING OF FACT

The most persuasive competent medical evidence of record 
indicates the veteran does not currently have diabetic 
nephropathy.


CONCLUSION OF LAW

The veteran does not currently have diabetic nephropathy as a 
residual of a disease or injury incurred or aggravated during 
service, and it did not manifest to a compensable degree 
within one year after service - so may not be presumed to 
have been so incurred, and is not otherwise proximately due 
to, the result of, or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004); 
and Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), was signed into law on November 
9, 2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

Recently, the United States Court of Appeals for Veterans 
Claims (Court) addressed both the timing and content of the 
VCAA notice requirements imposed upon VA by the VCAA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 - 21 (2004) 
(Pelegrini II) (withdrawing its decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  In 
VAOPGCPREC 7-2004 (July 16, 2004) it was determined the 
"holdings" in Pelegrini II were not necessary to the 
disposition of the case and implied that the Court's 
statements constituted dicta rather than binding holdings.  
Id. (citing dissenting opinion in Pelegrini II and other 
cases characterizing Court statements as dicta).  

Here, however, even if the Pelegrini II Court's statements 
were binding holdings, the RO nonetheless complied with them.  

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ, i.e., RO) decision on a claim 
for VA benefits.  Pelegrini II, at 115.   



In this case, the appellant was provided the required VCAA 
notice in a December 2002 letter, so prior to the RO 
adjudicating his claim for service connection for diabetic 
nephropathy in September 2003.  Consequently, this was in 
accordance with the sequence of events discussed in Pelegrini 
II.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120-21.  This new "fourth element" is 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  Id.

According to VAOGCPREC 7-2004, the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words," and that it can be satisfied by a Statement 
of the Case (SOC) or Supplemental SOC (SSOC) as long as the 
documents meet the four content requirements listed above.  
See also Valiao v. Principi, 17 Vet. App. 229, 332 (2003) 
(implicitly holding that RO decisions and statements of the 
case may satisfy this requirement).

The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II.  VAOPGCPREC 
1-04 (Feb. 24, 2004) held that this language was obiter 
dictum and not binding on VA, see also Pelegrini II, at 130 
(Ivers, J., dissenting), and that VA may make a determination 
as to whether the absence of such a generalized request, as 
outlined under § 3.159(b)(1), is prejudicial to the claimant.  
For example, where the claimant is asked to provide any 
evidence that would substantiate his or her claim, a more 
generalized request in many cases would be superfluous.  Id.  
The Board is bound by the precedent VA GC opinions.  38 
U.S.C.A. § 7104(c).  



Here, although the VCAA notice letters that were sent to the 
appellant in December 2002 and March 2004 do not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that the appellant was otherwise fully notified 
of the need to give VA any evidence pertaining to his claim.  
These letters requested that he provide or identify any 
evidence supporting his claim and specifically outlined the 
necessary evidence.  So a more generalized request with the 
precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (Requesting 
additional evidence supportive of the claim rather than 
evidence that pertains does not have the natural effect of 
producing prejudice.  The burden is on the claimant in such a 
situation to show that prejudice actually exists).

Also, the other three content requirements of the VCAA notice 
in Pelegrini II have been satisfied.  The veteran's service 
medical records (SMRs) have been obtained, as have his 
numerous VA outpatient treatment (VAOPT) records.  
He also testified at an April 2004 RO hearing in support of 
his claim, and at another hearing in May 2005 before the 
undersigned Veterans Law Judge (VLJ) of the Board - using 
videoconferencing technology.  There is no reference or other 
mention of any additional treatment, the records of which 
need to be obtained.  Indeed, during his hearings, he 
specifically indicated that all of his treatment 
since service has been at the local VA Medical Center (VAMC) 
in Manchester.  So there are no private treatment records to 
be obtained, and VA has all of his relevant VAMC records.

The veteran also was provided a VA compensation examination 
in July 2003 for his diabetes, at which time the diagnoses 
included no evidence of diabetic nephropathy (the specific 
condition now at issue).  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).



Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
at this juncture without first remanding the case to the RO.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Governing Laws and Regulations

Service connection may be granted for current disability 
resulting from an injury sustained or a disease contracted 
while on active duty in the military or while on active duty 
for training or inactive duty training in the reserves.  
38 U.S.C.A. §§ 101, 1110; 38 C.F.R. § 3.303(a); see, too, 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 
171 (1998); Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service connection also is permissible for aggravation of a 
pre-existing condition during service beyond its natural 
progression.  Id; see also 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

Service connection may be granted, as well, for any disease 
initially diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d); see also Godfrey v. Brown, 7 Vet. App. 398, 406 
(1995).  

Certain conditions, such as nephritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.



Service connection also is permissible on a secondary basis 
for disability that is proximately due to or the result of a 
service-connected condition.  38 C.F.R. § 3.310(a).  
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a) permit 
service connection for aggravation of a non-service-connected 
condition that is proximately due to or the result of a 
service-connected disability, but compensation is limited to 
the degree of disability (and only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim.  If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Legal Analysis

The veteran's SMRs do not indicate he had nephropathy while 
on active duty.  There also is no evidence of the condition 
manifesting within the one-year presumptive period following 
his discharge from the military.  And, as noted, 
he has testified that he is not aware of ever having received 
any treatment for this condition.

A September 1991 computerized tomography (CT) scan of the 
veteran's abdomen revealed that his left kidney appeared 
normal and that his right kidney was either "duplicated or 
has a very prominent fetal lobulation.  However, the 
impression after evaluating the scan does not reflect any 
diagnosis pertaining to his kidneys.

A May 22, 2002, VAOPT record indicates that, following an 
evaluation of the veteran's diabetic condition, there was a 
notation of "[n]ephropathy has protein."  Nevertheless, 
after a VA examination in July 2003 to evaluate his service-
connected diabetes mellitus, the diagnoses included "[n]o 
evidence of diabetic nephropathy."

In sum, the 1991 CT scan suggests no more than that the 
veteran may have an anatomical variant of a normal right 
kidney, but does not indicate that he has any pathological 
condition of either kidney.  The May 2002 VAOPT notation, 
taken in the context of an outpatient evaluation for 
diabetes, only indicates he may have been informed that 
nephropathy might some day arise as a complication of his 
service-connected diabetes mellitus.  However, as confirmed 
by the 2003 VA examination, there is no objective clinical 
evidence that he actually now has any pathology involving 
either kidney, including diabetic nephropathy.

"A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000)).  Also found at Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  

So proof of current disability (i.e., a medical diagnosis of 
the condition claimed) is a fundamental requirement for 
granting service connection - irrespective of any possible 
link to service.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See, too, 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.  Degmetich v. Brown, 
104 F.3d 1328 (1997) (Interpreting 38 U.S.C. § 1131 as 
requiring the existence of a present disability for VA 
compensation purposes).  See also Wamhoff v. Brown, 
8 Vet. App. 517, 521 (1996).  This is the fatal deficiency in 
the veteran's claim for service connection for diabetic 
nephropathy - sufficient proof that he currently has this 
condition.

Although the veteran may sincerely believe he has diabetic 
nephropathy, he has not submitted or otherwise identified the 
existence of any probative evidence to substantiate this 
allegation.  The only indication of diabetic nephropathy 
comes from him, personally.  



Competent medical evidence is required to establish the 
existence of current disability and a nexus between this 
current disability and military service.  This type of 
medical nexus evidence is necessary to substantiate lay 
allegations because laypersons do not have the professional 
medical training and/or expertise to render competent medical 
diagnoses or opinions.  See, e.g., Espiritu v. Derwinski, 
2 Vet. App. 492, 494, 95 (1992); see, too, Layno v. Brown, 6 
Vet. App. 465 (1994); Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Hasty v. Brown, 13 Vet. App. 230 (1999).  

Thus, inasmuch as there is no competent medical evidence or 
opinion of record establishing the veteran now has diabetic 
nephropathy, service connection for this condition is not 
warranted because the preponderance of the evidence is 
unfavorable, meaning there is no reasonable doubt to resolve 
in his favor.  38 C.F.R. § 3.102.


ORDER

Service connection for diabetic nephropathy is denied.  


REMAND

Unlike the claim for service connection for diabetic 
nephropathy, the veteran has received VA treatment for 
psychiatric disability.  

The SMRs do not mention psychiatric disability (either by 
complaint or objective clinical finding), but the veteran has 
not alleged that he sought psychiatric treatment during 
service.  Also, although his claim for service connection for 
psychiatric disability has been couched in the terms of his 
having PTSD, he has not alleged that he engaged in combat or 
otherwise experienced what he perceived as life-threatening 
stressors either during or after his service in the Republic 
of Vietnam.  


At the April 2004 RO hearing he testified that he had to 
depart Vietnam on emergency leave and, when he did, he was in 
an airplane filled with coffins.  Also, during subsequent 
stateside duty, he said that he was assigned to a 
Marine Air Reserve Training facility in south Weymouth, 
Massachusetts, and participated in military funerals on a 
weekly basis.  See page 4 of the transcript of that hearing.  
During his more recent May 2005 videoconference hearing 
before the Board, he testified that during his stateside duty 
he also had to notify parents and relatives of the deaths or 
injuries of several servicemen in Vietnam.  See page 4 of the 
transcript.  So he believes he has survivor guilt.

A June 1999 VAOPT record indicates the veteran had continuing 
depression related to the loss of custody of his children, 
and that in Vietnam he was a supply administrator for a 
missile battalion and worked a lot of convoys.  But 
reportedly, his service in the military was not especially 
traumatic to him.  He was, however, extremely bothered by his 
assignment to casualty assistance during stateside duty, 
informing families of the loss of their children, which had 
perhaps compounded his emotions concerning the loss of 
custody of his own children.  An April 2001 VAOPT indicates 
he had situational depression that would hopefully subside 
once things got better.  On the other hand, an August 2001 
VAOPT record indicates a strong interaction between his 
depression and diabetes was suspected.

So the veteran must be afforded a VA psychiatric examination 
to determine whether there is a nexus (i.e., an etiological 
link) between any current psychiatric disability and his 
military service - including the combined impact of 
impairment from his already service-connected diabetes and 
its several secondary residuals that are also service 
connected (his PVD, peripheral neuropathy, and retinopathy).  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).



With respect to the claims for higher initial ratings for the 
PVD affecting each lower extremity, the current 20 percent 
ratings under 38 C.F.R. § 4.104, Diagnostic Code 7115, for 
thrombo-angiitis obliterans (Buerger's Disease) contemplate 
claudication on walking more than 100 yards and diminished 
peripheral pulses or ankle/brachial index of 0.9 or less.  
For the next higher rating of 40 percent there must be 
claudication on walking between 25 and 100 yards on a level 
grade at 2 miles per hour and trophic changes (thin skin, 
absence of hair, dystrophic nails) or ankle/brachial index of 
0.7 or less.

The veteran, however, has not been afforded a VA medical 
examination for the purpose of rating his service-connected 
PVD of each lower extremity.  Nor is there any evidence 
currently on file concerning his "ankle/brachial index."  
Note 1 to DC 7115 states that the ankle/brachial index is the 
ratio of the systolic blood pressure at the ankle (determined 
by Doppler study) divided by the simultaneous brachial artery 
systolic blood pressure.  The normal index is 1.0 or greater.  
So a VA examination is also needed to obtain this important 
information to properly rate his PVD disabilities.

Also, during the May 2005 videoconference hearing before the 
Board, it was indicated that it remains unclear whether all 
of the veteran's recent VAOPT records have been obtained from 
the Manchester VAMC.  So these additional records, if indeed 
not on file, should be obtained for consideration.

The veteran further testified during his May 2005 
videoconference hearing that he would be submitting - within 
the next 30 days, a statement indicating he had failed a 
Department of Transportation (DOT) physical examination 
because of his PVD, so he was earning less pay in a lower-
level job.  But to date, he has not submitted this additional 
evidence.  So if it is still forthcoming, then he needs to 
submit it or else identify where VA can obtain it.



Accordingly, these claims are remanded to the RO (via the 
AMC) for the following development and consideration:  

1.  Obtain all records pertaining to the 
veteran's VAOPT at the VAMC in Manchester, New 
Hampshire, since August 2003 and associate these 
additional records with the other evidence in his 
claims file.

2.  Ask the veteran whether he still intends to 
submit the statement he mentioned during his 
recent May 2005 videoconference hearing, 
indicating he has failed a Department of 
Transportation (DOT) physical examination because 
of his PVD, so he is earning less pay in a lower-
level job.  If this statement is still 
forthcoming, then he needs to submit it or else 
identify where VA can obtain it for him.

3.  Schedule the veteran for a VA psychiatric 
examination to obtain a medical opinion 
specifying the psychiatric disorders he currently 
has and indicating whether it is at least as 
likely as not (i.e., 50 percent or greater 
probability) that any psychiatric disorder 
currently present is etiologically related to his 
military service.

A medical opinion also is needed to either 
confirm or rule out a diagnosis of PTSD.  If the 
veteran has PTSD, the VA examiner must indicate 
whether it is due to a verified stressor in 
service.  If so, specify the stressor.  In this 
regard, an opinion is needed as to whether the 
veteran's experiences in a plane filled with 
coffins, participation in burial services or in 
casualty assistance during service could have, at 
least as likely as not, caused his current 
psychiatric disability - whether this be PTSD or 
some other psychiatric diagnosis.

If PTSD is not diagnosed, the examiner should 
explain why the veteran does not meet the 
criteria for this diagnosis.

An opinion should also be rendered as to whether 
any psychiatric disability the veteran now has is 
as likely as not proximately due to, the result 
of, or aggravated by any combination of 
impairment from his already service-connected 
disabilities (specifically, his diabetes and 
various associated conditions - PVD, peripheral 
neuropathy, and retinopathy).

To facilitate making these important 
determinations, send the claims folder to the 
examiner for a review of the veteran's 
pertinent medical history.  The examiner should 
discuss the rationale for all opinions expressed.  
The examination report must confirm that the 
claims file was reviewed. 

4.  Also schedule the veteran for an appropriate 
VA medical examination to assess the severity of 
his service-connected PVD of each lower 
extremity.  

The claims folder is to be made available to the 
examiner, and the examiner is asked to indicate 
that he or she has reviewed the claims folder.  
All necessary testing should be done, to include 
specifically the veteran's ankle/brachial index 
in each lower extremity.  The examiner should 
review the results of any testing prior to 
completion of the examination report.  

5.  Thereafter, review the claims file.  If any 
requested development is incomplete, including if 
the examination reports do not contain sufficient 
information in response to the questions posed, 
take corrective action.  38 C.F.R. § 4.2 (2004); 
Stegall v. West, 11 Vet. App. 268 (1998). 



6.  Then readjudicate the remaining claims at 
issue based on the additional evidence obtained.  
If these claims are not granted to the veteran's 
satisfaction, prepare an SSOC and send it to him 
and his representative.  Give them time to submit 
additional evidence and/or argument in response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


